Citation Nr: 1605030	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-20 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a right shoulder condition to include degenerative joint disease.

4.  Entitlement to service connection for a right knee condition to include degenerative joint disease.

5.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M.J.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the St. Louis, Missouri Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for a mental condition as secondary to a head injury, and a June 2007 rating decision by the Gretna, Louisiana RO which denied service connection for PTSD.  Service connection for depressive disorder, not otherwise specified, was later denied by a March 2015 rating decision of the St. Paul, Minnesota RO.

The RO has treated this claim as entitlement to service connection for an acquired psychiatric disorder to exclude PTSD.  The Board notes that the Veteran filed a Notice of Disagreement (NOD) as to a mental condition secondary to head injury only, in April 2008.

Generally, an NOD must be filed within one year from the date of the underlying RO decision, and if no NOD is filed within the one-year appeal period following the RO decision, the decision will become final.  See 38 U.S.C. §§ 7105(b)(1), (c).  However, pursuant to 38 C.F.R. § 3.156(b), VA must consider any new and material evidence received during the one-year appeal period following an RO decision "as having been filed in connection with the claim which was pending at the beginning of the appeal period."  38 C.F.R. § 3.156(b) (2015).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence could establish entitlement to the benefit sought, the underlying RO decision does not become final.  See Muehl v. West, 13 Vet.App. 159, 161-62 (1999); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In this case, within one year of the June 2007 rating decision denying service connection for PTSD, new and material evidence was submitted in connection with the Veteran's claim for service connection for PTSD.  In August 2007, treatment records were associated with the record that revealed that the Veteran was hospitalized for psychiatric symptoms in August 2007; he reported to doctors experiencing health problems since his military service.  In November 2007, VA received a lay statement from the Veteran's sister detailing the Veteran's mental disturbance upon separation from active service.  As such, the Board finds that new and material evidence was received within a year of the June 2007 rating decision denying service connection for PTSD and as such, the decision was not final.

Further, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board recharacterizes the claim for service connection for an acquired psychiatric disorder to include PTSD and depressive disorder, not otherwise specified.  Again, service connection for depressive disorder, not otherwise specified, was denied by a March 2015 rating decision of the St. Paul, Minnesota RO.

The Veteran testified at a November 2015 videoconference hearing held before the undersigned at the RO; a transcript of the hearing is of record.  

The Board has reviewed the Veteran's electronic records maintained in VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issue of service connection for an acquired psychiatric disorder to include PTSD and depressive disorder, NOS, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has notified the Board that he wishes to withdraw his appeals as to service connection for head injury, right shoulder condition to include degenerative joint disease, right knee condition to include degenerative joint disease, and bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to service connection for head injury, right shoulder condition to include degenerative joint disease, right knee condition to include degenerative joint disease, and bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2009, the RO denied service connection for joint disease of the right shoulder, joint disease of the right knee, and bilateral hearing loss disability.  Following a timely notice of disagreement, the RO furnished the Veteran with a statement of the case addressing these issues in June 2012.  The Veteran filed a timely substantive appeal in a July 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  

The Board notes that an additional statement of the case was issued in March 2015 addressing additional issues.  However, the record does not reflect that the Veteran perfected an appeal as to those issues.  

By statement dated June 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant indicating that he wishes to withdraw his appeals for service connection for head injury, right shoulder condition, right knee condition, and bilateral hearing loss.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeals as stated above and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In light of the Veteran's request to withdraw the issues of entitlement to service connection for residuals of a head injury, right shoulder, right knee, and bilateral hearing loss disability, the Board concludes that it not have jurisdiction to review the appeal and the appeal as to these issues is dismissed.


ORDER

The appeal is dismissed as to service connection residuals of a head injury.

The appeal is dismissed as to service connection for a right shoulder condition to include degenerative joint disease.

The appeal is dismissed as to service connection for a right knee condition to include degenerative joint disease.

The appeal is dismissed as to service connection for a bilateral hearing loss disability.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim for an acquired psychiatric disorder to include PTSD and depressive disorder, NOS, so that he is afforded every possible consideration.

The Board finds a remand necessary for a new VA examination to be conducted.  The Veteran has not been afforded a VA examination as it pertains to PTSD.  During the November 2015 Board hearing, the Veteran detailed "stressors" he experienced in service.  His testimony and medical records indication that he attends PTSD group therapy sessions.  A VA examination is necessary to opine as to the Veteran's psychiatric diagnoses and their relation to service, with consideration to the claimed PTSD.  The examiner is further asked to consider the September 2015 opinion of Dr. J.L.S., which states that the Veteran's mental illness is likely related to his service, and the February 2012 VA examination for mental disorders other than PTSD, in which the examiner stated that an opinion as to the Veteran's mental condition's relation to service would be speculative.

Finally, the Board notes that the February 2012 examiner stated that the Veteran may have suffered from personality pathology.  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).  The examiner will be asked to opine whether the Veteran has suffered from a personality disorder during the pendency of the appeal which was aggravated by his service.


Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA claims folder.

2. Thereafter, afford the Veteran a VA examination for evaluation of the nature and etiology of claimed acquired psychiatric disability to include PTSD and a depressive disorder, not otherwise specified.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case and the prepared report of each such evaluation should indicate whether the claims folder was in fact made available and reviewed.  The examination should entail the taking of a complete medical or psychiatric history, as applicable, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth. 

The VA psychiatric examiner should then offer a medical opinion with full supporting rationale as to the following:

(a) What acquired psychiatric disorders are now present and have been present during the course of the appeal, and do they include PTSD and/or depression?

(b) For each acquired psychiatric disorder identified, is it at least as likely as not (50 percent or greater probability) that the disorder had its onset in service or is otherwise attributable to service or any event therein?

(c)  Throughout the pendency of the appeal, has the Veteran suffered from a personality disorder which has been aggravated by active military service?  

Aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

In formulating an opinion, the examiner is asked to consider the September 2015 opinion of Dr. J.L.S., which states that the Veteran's mental illness is likely related to his service, and the February 2012 VA examination for mental disorders other than PTSD, in which the examiner stated that an opinion as to the Veteran's mental condition's relation to service would be speculative.

3.  Lastly, readjudicate the claimed disorder of an acquired psychiatric disability to include PTSD and a depressive disorder, not otherwise specified, based on all of the evidence of record including that made a part of the file since entry of the last statement of the case or supplemental statement of the case, as applicable, and all governing law and regulations.  If any benefit sought is not granted to the Veteran's satisfaction, furnish him a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


